Title: To James Madison from James Maury, 23 July 1803 (Abstract)
From: Maury, James
To: Madison, James


23 July 1803, Liverpool. Wrote JM on 5 July. Complains of the “most serious inconvenience & loss to the Ship Owners” due to “the unparralled desertions of our seamen from their Vessels” in Liverpool. American seamen ship aboard British privateers or foreign merchantmen because they can get higher wages than those for which they engaged in the U.S. Magistrates cannot “arrest foreign Seamen for a breach of their engagement made in a foreign Country,” so “there is no means of restraining them.” Expects “this inconvenience” to “abate after wages become settled.” “The Markets of this Country have been in a very uncertain state for some time past in Consequence of the War.” Encloses “the present state of this for our Exports.”
 

   
   RC and enclosure (DNA: RG 59, CD, Liverpool, vol. 2). RC 2 pp.; in a clerk’s hand, signed by Maury; docketed by Wagner as received 29 Sept. The enclosure is a two-page printed price current of American produce, compiled by Maury, 15 July 1803, which includes a list of produce admitted from the U.S. duty-free for reexport.



   
   A full transcription of this document has been added to the digital edition.

